     Case 1:16-cv-01318-GBD-BCM Document 840 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/19/20
 JOINT STOCK COMPANY CHANNEL
 ONE RUSSIA WORLDWIDE, et al.,
                                                     16-CV-1318 (GBD) (BCM)
               Plaintiffs,
                                                     ORDER
        -against-
 INFOMIR LLC, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       In light of the recent service of rebuttal expert reports, and for the reasons stated on the

record during the August 18 telephonic discovery conference, it is hereby ORDERED that:

       1.     Plaintiffs shall not serve the proposed subpoena addressed to Stroz Friedberg (Dkt.
              No. 834-1).

       2.     Defendant Infomir LLC need not respond to plaintiffs' Second Expert Document
              Requests (Dkt. No. 834-1).

       3.     The parties shall promptly meet and confer in a good-faith attempt to reach an
              agreement on the exchange of documents prior to expert depositions.

       4.     Nothing in this order precludes the parties, during or following expert depositions,
              from seeking additional tailored expert discovery of non-privileged matters which
              are within the scope of Fed. R. Civ. P. 26 and not precluded by the Court's
              September 26, 2019 Opinion and Order (Dkt. No. 779.)

Dated: New York, New York
       August 19, 2020                               SO ORDERED.



                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge
